—In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Suffolk County (Kitson, J.), entered April 17, 2001, which, upon a jury verdict, is in favor of the defendant and against him, dismissing the complaint.
Ordered that the judgment is affirmed, without costs or disbursements.
The plaintiff failed to object to that part of the jury charge which he challenges on this appeal. Accordingly, he did not preserve this issue for appellate review (see CPLR 4017, 4110-b, 5501 [a] [3]; Surjnarine v Brathwaite, 290 AD2d 436; Cavuto v Lilledah, 161 AD2d 853). In any event, the plaintiff’s contention is without merit.
The plaintiff’s remaining contention is also without merit. Ritter, J.P., Friedmann, Luciano and H. Miller, JJ., concur.